     Case: 1:19-cv-08099 Document #: 29 Filed: 06/08/20 Page 1 of 5 PageID #:245



                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DISTRICT

 YOLANDA GILL,

                               Plaintiff,            Case No. 19-cv-08099

                              v.                     Judge Manish S. Shah

 COLORADO TECHNICAL UNIVERSITY,                      Magistrate Judge Gabriel A. Fuentes
 a/k/a PERDOCEO EDUCATION
 CORPORATION, f/k/a CEC EMPLOYEE
 GROUP, LLC,

                             Defendant.

                              JOINT INITIAL STATUS REPORT

        This case has been referred to the Honorable Judge Manish S Shah. Pursuant to the Court’s
Order, the parties jointly and timely file this Joint Initial Status Report as follows:

1.      Nature of the Case

     a. The attorneys of record for each party are as follows:

         Mason Cole                             Kirsten A. Milton
         Cole Sadkin, LLC                       Brenna R. McLean
         20 S. Clark Street                     Jackson Lewis, P.C.
         Suite 500                              150 N. Michigan Avenue
         Chicago, IL 60603                      Suite 2500
         P: 312-548-8610                        Chicago, IL 606001
         E: mcole@colesadkin.com                P: 312-803-2550
         Counsel for Plaintiff                  E: Kirsten.milton@jacksonlewis.com
                                                   Brenna.mclean@jacksonlewis.com
                                                Counsel for Defendant


     b. This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and 1343 as
        this action alleges violations of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
        2000e et seq. (“Title VII”), the Family Medical Leave Act 29 U.S.C. § 2601 et seq.
        (“FMLA”), the National Defense Authorization Act, Pilot Program for Enhancement of
        Contractor Protection from Reprisal for Disclosure of Certain Information, 41 U.S.C.
        § 4712 et seq. (“NDAA”), and Title IX, 20 U.S.C. § 1681(a) (“Title IX”).

     c. Plaintiff, Yolanda Gill (“Gill” or “Plaintiff”), alleges that her employer, Perdoceo
        Education Corporation (“CEC” or “Defendant”), has subjected her to gender-based sexual

                                                 1
Case: 1:19-cv-08099 Document #: 29 Filed: 06/08/20 Page 2 of 5 PageID #:246




   harassment and/or discipline and differential treatment throughout her employment
   because she is African American. Plaintiff alleges that Defendant violated her rights under
   the Family Medical Leave Act (“FMLA”) by allegedly: failing to adhere to her rights under
   the FMLA, including delaying and barring her access to her workload upon return from
   leave. Finally, Plaintiff alleges Defendant has violated her rights under Title IX and Title
   41 to be free from discrimination in the workplace based on her allegations that Defendant
   is (1) a federally funded education institution, and (2) operates as a federal contractor
   and/or subcontractor. Defendant denies these allegations and further denies that it engaged
   in any unlawful activity with respect to Plaintiff’s employment. There are no counterclaims
   at present.

d. Major legal and factual issues relevant to this case include:

e. Whether Plaintiff can proceed on any race, sex-based harassment, or retaliation claims
   outside the scope of her administrative charge.

           1.      Whether Plaintiff has exhausted her administrative remedies on her IHRA
                   claim.

           2.      Whether Plaintiff has failed to plead facts sufficient to state a plausible
                   claim for retaliation under the NDAA and the FMLA.

           3.      Whether Plaintiff’s IX claims are preempted by Title VII.

           4.      Whether Plaintiff can prove that Defendant discriminated against her based
                   on her race.

           5.      Whether CEC has policies and procedures in place to remedy and correct
                   any discriminatory and harassing behavior, and Plaintiff unreasonably
                   failed to take advantage of these options.

           6.      Whether CEC acted in good faith compliance with all applicable laws and
                   made all employment decisions regarding Plaintiff based on legitimate,
                   non-discriminatory and non-retaliatory reasons. Additionally, whether
                   CEC acted in good faith to implement policies and comply with all state and
                   federal anti-discrimination laws.

           7.      Whether Plaintiff may recover liquidated damages under the FMLA
                   because Defendant acted in good faith at all times in regards to Plaintiff’s
                   exercise of her FMLA rights.

           8.      Whether Plaintiff is entitled to any damages as a result of any of
                   Defendant’s alleged violations.

           9.      Whether Plaintiff’s recovery should be reduced to the extent she failed to
                   mitigate her damages.


                                             2
     Case: 1:19-cv-08099 Document #: 29 Filed: 06/08/20 Page 3 of 5 PageID #:247




                10.     Whether Plaintiff’s claims are barred by any of Defendant’s defenses or
                        affirmative defenses.

     f. Plaintiff seeks damages for lost wages and benefits, physical and emotional distress, loss
        of professional reputation, and other compensatory damages. Defendant denies that
        Plaintiff is entitled to any damages or relief.

2.      Mandatory Initial Discovery (Pilot Program)

     a. Both parties are familiar with the MIDP program and intend to follow the guidance as
        stated per the Standing Order.

     b. On June 8, 2020 Defendant will file its Motion to Dismiss Counts II – VI of Plaintiff’s First
        Amended Complaint with Demand for Jury (“Motion to Dismiss”) and the parties propose
        Plaintiff’s Response to be filed on or before July 8, 2020 and Defendant’s Reply to be filed
        on or before August 5, 2020.

     c. As discussed in more detail below, the parties are asking for relief concerning their
        obligations under the mandatory initial discovery responses pending ruling on Defendant’s
        motion to dismiss.

3.      The status of any briefing on the matters referred.

     a. On June 5, 2020, Defendant filed an Unopposed Motion for Leave to File an Oversized
        Memorandum of Law in Support of Its Motion to Dismiss Counts II – VI of Plaintiff’s First
        Amended Complaint with Demand for Jury (Dkt. No. 27), which the Court granted on June
        8, 2020 (Dkt. No. 28).

     b. On June 8, 2020, Defendant filed a Motion to Dismiss Counts II – VI of Plaintiff’s First
        Amended Complaint with Demand for Jury (“Motion to Dismiss”), and supporting
        memorandum of law and exhibits, and propose the above briefing schedule, supra Section
        2.b.


     c. With respect to trial, Plaintiff has requested a trial by jury, the parties expect the potential
        jury trial to last three (3) days.

4.      Consent to proceed before a Magistrate Judge

     a. The parties do not agree to proceed before Magistrate Judge Gabriel A. Fuentes.

5.      Status of Settlement Discussions

     a. The parties have yet to engage in substantive settlement discussions.



                                                   3
    Case: 1:19-cv-08099 Document #: 29 Filed: 06/08/20 Page 4 of 5 PageID #:248




   b. The parties are not yet in a position to determine whether they will request a settlement
      conference before issuing written discovery and after pleadings have been finalized.

Dated: June 8, 2020

Respectfully Submitted,

 By:/s/ Mason S. Cole                          By:/s/Kirsten A. Milton
 Mason S. Cole                                 Kirsten A. Milton
 Cole Sadkin, LLC                              Brenna R. McLean
 20 S. Clark Street, Suite 500                 Jackson Lewis P.C.
 Chicago, IL 60603                             150 N. Michigan Avenue, Suite 3300
 (312) 548-8610                                Chicago, Illinois 60601
 mcole@colesadkin.com                          kirsten.milton@jacksonlewis.com
 Counsel for Plaintiff                         brenna.mclean@jacksonlewis.com
                                               (312) 803-2550
                                               Counsel for Defendant




                                              4
     Case: 1:19-cv-08099 Document #: 29 Filed: 06/08/20 Page 5 of 5 PageID #:249




                                  CERTIFICATE OF SERVICE

         The undersigned, an attorney, hereby certifies that on June 8, 2020, he electronically filed

the foregoing Joint Initial Status Report with the Clerk of the Court using the CM/ECF system

which will send notification of such filing to all CM/ECF participants.



                                                                       By:/s/ Mason S. Cole
                                                                       Mason S. Cole
                                                                       Cole Sadkin, LLC
                                                                       20 S. Clark Street, Suite 500
                                                                       Chicago, IL 60603
                                                                        (312) 548-8610
                                                                        mcole@colesadkin.com
                                                                       Counsel for Plaintiff




4828-0302-9439, v. 1


                                                  5
